DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed on 09/14/2022 has been entered. Claims 5, 11-13, 17 and 19 have been cancelled. Claims 21-29 are newly added. Claims 1-4, 6-10, 14-16, 18, and 20 -29 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 14, 16, 18, 20-23, and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Pruvost et al (US Pub 2012/0133039) in view of Chen et al (US Pub 2004/0212080).
Regarding claim 1, Pruvost (fig. 2) teaches an integrated circuit, comprising:
an electrically conductive connector (electrical connection wires 30, [0032));
a die (microchip 26, [0032]) having an active side (front face) and a non-active side (back face, [0032]), the active side of the die being connected to the electrically conductive connector;
a molding compound (encapsulation block 33, [0020] and [0033]) encapsulating the die and portions of the electrically conductive connector; and
a thermally conductive contact (thermal via 43, [0036]) that extends from a thermal hotspot (interface area between thermal via 43 and circuit 6 of microchip 26, [0018]) on the die to an entry surface (front face 34, [0033]) of the molding compound.
Pruvost teaches the entry surface (front face 34, [0033]) of the molding compound, but does not teach wherein the entry surface corresponds to a surface of the molding compound adjacent to the non-active side of the die.
Chen (fig. 4B) teaches wherein the entry surface corresponds to a surface (upper surface) of the molding compound (encapsulating material layer 170, [0038]) adjacent to the non-active side (top surface) of the die (chip 150, [0038]).

    PNG
    media_image1.png
    268
    447
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the semiconductor package 1 of Pruvost with the entry surface corresponds to a top surface of the encapsulating material layer 170 adjacent to the non-active side of the chip 150 of Chen so that “the heat generated by the chip 150 is able to spread out into a large area” as taught by Chen, [0042].
Regarding claim 2, Pruvost teaches the integrated circuit of claim 1, further comprising at least one additional thermally conductive contact (thermal via 44, [0036]) that extends from at least one additional thermal hotspot (interface area between thermal via 44 and circuit 6 of microchip 26, [0018]) on the die to the entry surface of the molding compound.
Regarding claim 3, Pruvost teaches the integrated circuit of claim 2, wherein a surface of the thermally conductive contact (43) and a surface of the at least one additional thermally conductive contact (44) are flush with the entry surface of the molding compound (fig. 2).
Regarding claim 4, Pruvost teaches the entry surface (front face 34, [0033]) of the molding compound, but does not teach wherein the molding compound further includes another surface adjacent to the active side of the die.
Chen (fig. 4B) teaches wherein the molding compound (170) further includes another surface adjacent to the active side of the die (fig. 4B).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the semiconductor package 1 of Pruvost with molding compound (170) further includes another surface adjacent to the active side of the chip 150 of Chen so that “the heat generated by the chip 150 is able to spread out into a large area” as taught by Chen, [0042].
Regarding claim 6, Pruvost teaches the integrated circuit of claim 1, wherein the thermally conductive contact is comprised of one of a metal flaked resin epoxy, a particle-filled polymer adhesive, solder, die-attach material, silver-sintered paste, or thermal interface materials (thermal paste, [0029)]).
Regarding claim 7, Pruvost (fig. 2) teaches a method of fabricating integrated circuits, the method comprising:
providing a die (microchip 26, [0032]) having an active side (front face) and a non-active side (back face, [0032]);
attaching the active side of the die to an electrically conductive connector (electrical connection wires 30, [0032));
forming a molding compound (encapsulation block 33, [0020] and [0033]) over the die and portions of the electrically conductive connector;
forming a via (hole 37, [0034]) through the molding compound and extending from an entry surface (front face 34, [0033]) of the molding compound to a thermal hotspot (interface area between thermal via 43 and circuit 6 of microchip 26, [0018]) on the die; and
depositing a thermally conductive material (thermal filling material 43a, [0036]) in the via to form a thermally conductive contact (thermal via 43, [0036]) extending from the thermal hotspot on the die to the entry surface of the molding compound.
Pruvost teaches the entry surface (front face 34, [0033]) of the molding compound, but does not teach wherein the entry surface corresponds to a surface of the molding compound adjacent to the non-active side of the die.
Chen (fig. 4B) teaches wherein the entry surface corresponds to a surface (upper surface) of the molding compound (encapsulating material layer 170, [0038]) adjacent to the non-active side (top surface) of the die (chip 150, [0038]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the semiconductor package 1 of Pruvost with the entry surface corresponds to a top surface of the encapsulating material layer 170 adjacent to the non-active side of the chip 150 of Chen so that “the heat generated by the chip 150 is able to spread out into a large area” as taught by Chen, [0042].
Regarding claim 8, Pruvost teaches the method of claim 7, further comprising forming at least one additional via (thermal via 44, [0036]) in the entry surface of the molding compound, the at least one additional via extending from the entry surface of the molding compound to a respective additional thermal hotspot (interface area between thermal via 44 and circuit 6 of microchip 26, [0018]) on the die.
Regarding claim 9, Pruvost teaches the method of claim 8, further comprising depositing the thermally conductive material (thermal filling material 44a, [0036]) in the at least one additional via to form one or more additional thermally conductive contacts (thermal vias 43 44, [0036]) from respective thermal hotspots on the die to the entry surface of the molding compound.
Regarding claim 10, Pruvost teaches the method of claim 9, wherein depositing a thermally conductive material in the via and in the at least one additional via comprises depositing the thermally conductive material in the via and in the at least one additional via, wherein the thermally conductive material is flush with the entry surface of the molding compound (fig. 2).
Regarding claim 14, Pruvost teaches the method of claim 7, wherein forming the via comprises ablating the molding compound via a laser (laser drilling, [0028]).
Regarding claim 16, Pruvost (fig. 2) teaches an electronic device, comprising:
an electrically conductive connector (electrical connection wires 30, [0032));
a die (microchip 26, [0032]) having an active side (front face) and a non-active side (back face, [0032]), the active side of the die being connected to the electrically conductive connector via interconnects (electrical interconnect network 29/beads 32);
a molding compound (encapsulation block 33, [0020] and [0033]) encapsulating the die, the interconnects and portions of the electrically conductive connector; and
a thermally conductive contact (thermal via 43, [0036]) that extends from a thermal hotspot (interface area between thermal via 43 and circuit 6 of microchip 26, [0018]) on the die to an entry surface (front face 34, [0033]) of the molding compound.
Pruvost teaches the entry surface (front face 34, [0033]) of the molding compound, but does not teach wherein the entry surface corresponds to a surface of the molding compound adjacent to the non-active side of the die.
Chen (fig. 4B) teaches wherein the entry surface corresponds to a surface (upper surface) of the molding compound (encapsulating material layer 170, [0038]) adjacent to the non-active side (top surface) of the die (chip 150, [0038]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the semiconductor package 1 of Pruvost with the entry surface corresponds to a top surface of the encapsulating material layer 170 adjacent to the non-active side of the chip 150 of Chen so that “the heat generated by the chip 150 is able to spread out into a large area” as taught by Chen, [0042].
Regarding claim 18, Pruvost teaches the electronic device of claim 16, wherein an exposed surface of the thermally conductive contact (43) is flush with the entry surface of the molding compound (fig. 2).
Regarding claim 20, Pruvost teaches an exposed surface of the thermally conductive contact (43), but does not teach wherein an exposed surface of the thermally conductive contact (43) is not flush with the entry surface of the molding compound.
Chen (fig. 4C) teaches wherein an exposed surface of the thermally conductive contact (heat sink 140, [0042]) is not flush with the entry surface of the molding compound (encapsulating material layer 170, [0042]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the semiconductor package 1 of Pruvost with an exposed surface of the heat sink 140 is not flush with the entry surface of the encapsulating material layer 170 of Chen so that “the encapsulating material layer 170 of the chip package structures 100 covers the peripheral portion of the upper surface of the heat sink 140 while the remaining upper surface is exposed” as taught by Chen, [0045].
Regarding claim 21, Pruvost teaches the method of claim 7, wherein forming the via (hole 37, [0034]) comprises attaching a hollow conduit at a location of the thermal hotspot such that the molding compound surrounds the hollow conduit.
Regarding claim 22, Pruvost teaches the method of claim 7, further comprising determining the thermal hotspot on the die prior to attaching the active side of the die to the electrically conductive connector ([0033]).
Regarding claim 23, Pruvost teaches the method of claim 7, further comprising determining the thermal hotspot on the die after attaching the active side of the die to the electrically conductive connector ([0033]).
Regarding claim 25, Pruvost does not teach the thermal hotspot is on the non-active
side of the die.
Chen (fig. 4B) teaches wherein the thermal hotspot (surface area) is on the non-active side of the die (chip 150, [0038]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the semiconductor package 1 of Pruvost with the thermal hotspot is on the non-active side of the chip 150 of Chen so that “the heat generated by the chip 150 is able to spread out into a large area” as taught by Chen, [0042].
Regarding claim 26, Pruvost does not teach the thermal hotspot is on the non-active
side of the die.
Chen (fig. 4B) teaches wherein the thermal hotspot (surface area) is on the non-active side of the die (chip 150, [0038]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the semiconductor package 1 of Pruvost with the thermal hotspot is on the non-active side of the chip 150 of Chen so that “the heat generated by the chip 150 is able to spread out into a large area” as taught by Chen, [0042].
Regarding claim 27, Pruvost teaches the integrated circuit of claim 1, further comprising a conduit (hole 37, [0034] and fig. 2) surrounding the thermally conductive contact, the conduit attached to a location of the thermal hotspot.
Regarding claim 28, Pruvost does not teach the thermal hotspot is on the non-active
side of the die.
Chen (fig. 4B) teaches wherein the thermal hotspot (surface area) is on the non-active side of the die (chip 150, [0038]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the semiconductor package 1 of Pruvost with the thermal hotspot is on the non-active side of the chip 150 of Chen so that “the heat generated by the chip 150 is able to spread out into a large area” as taught by Chen, [0042].
Regarding claim 29, Pruvost teaches the electronic device of claim 16, further comprising a conduit (hole 37, [0034] and fig. 2) surrounding the thermally conductive contact, the conduit attached to a location of the thermal hotspot.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pruvost and Chen as applied to claim 7 above, and further in view of Lee et al (US Pub 2012/0045871).
Pruvost teaches forming a via (hole 37, [0034]) using laser drilling, but does not teach etching the via in the molding compound.
Lee (fig. 7D) teaches wherein forming the via (via holes 162) comprises etching (etch process, [0082]) the via in the molding compound (molding member 160).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the hole 37 of Pruvost with etching process of Lee in order to form via holes simultaneously as taught by Lee, [0082].

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Pruvost and Chen as applied to claim 7 above, and further in view of Sekimoto (US Pub 2012/0287728).
Pruvost teaches the thermally conductive material (thermal filling material 43a, [0036]) in the via (hole 37), but does not teach curing the thermally conductive material in the via.
Sekimoto (fig. 5B) teaches curing the thermally conductive material (metal column 5, [0051]) in the via.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the thermal via 43 of Pruvost with cured metal column 5 of Sekimoto in order to re-melt the metal fillers 4 in the metal column 5 as taught by Sekimoto, [0051].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892